Title: To James Madison from Daniel D. Tompkins, 7 February 1815
From: Tompkins, Daniel D.
To: Madison, James


        
          Sir,
          Albany Feby 7. 1815
        
        The selection of Mr. Sanford as Senator in Congress, will create a vacancy in the office of the United States Attorney for this district. Mr. Robert Tillotson is a candidate for that office. He is a young gentleman of respectable character and standing and of much promise in his profession. His connexions are also of the first grade and influence in this state. He acquitted himself as army judge Advocate with high reputation and has discharged the duties of private Secretary with ability and to my entire satisfaction.
        Permit to add, that I deem Mr. Tillotson well qualified for and worthy of the office of Attorney for the New York district; and that his

appointment will be gratifying to me and at the same time satisfactory to the public. With the most perfect regard, I have the honor to be, Sir, your Obt. Srt.
        
          Daniel D. Tompkins
        
      